PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Forster et al.
Application No. 14/920,329
Filed: October 22, 2015
For: SENSOR SYSTEM AND ALERTING UNIT FOR SENSING AND VERIFYING DATA RELATED TO A MOVEMENT OF AN OBJECT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 08, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 11, 2020, which set a shortened statutory period for reply of three months. Extension of time under 37 CFR 1.136(a) were filed February 08, 2021. The application became abandoned by operation of law on August 12, 2020 and yes a notice was not mailed or the petition was filed before the notice of abandonment 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $1360, and the submission required by 37 CFR 1.114, (2) the petition fee of $2100, and (3)  a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted on February 08, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to the petitioner’s deposit account on file. 



Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions